 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    AMAZING INSURANCE, INC.,                         No. 2:19-cv-01349-TLN-CKD
12                       Plaintiff,
13           v.                                        ORDER DISMISSING COMPLAINT FOR
                                                       LACK OF JURISDICTION
14    MICHAEL A. DiMANNO and
      ACCUIRE, LLC,
15

16                       Defendants.
17

18          This matter is before the Court on Plaintiff Amazing Insurance, Inc.’s (hereafter,

19   “Plaintiff”) Motion for Temporary Restraining Order and Order to Show Cause Why Preliminary

20   Injunction Should Not Issue. (ECF No. 4.) Named Defendants Michael A. DiManno, an

21   individual, and Accuire, LLC, a Florida limited liability company (hereafter, “Defendants”), have

22   not yet appeared. Since the Court’s subject-matter jurisdiction over this case is not properly

23   alleged in the underlying Complaint (ECF No. 1), the Court sua sponte DENIES Plaintiff’s

24   motion (ECF No. 4), and DISMISSES the Complaint (ECF No. 1), both without prejudice.

25   ///

26   ///

27   ///

28   ///

                                                       1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiff filed a Complaint on July 18, 2019 alleging breach of contract, breach of

 3   fiduciary duties, conversion, and breach of the implied covenant of good faith and fair dealing.

 4   (ECF No. 1 ¶¶ 43–64.) The Complaint also requests declaratory relief pursuant to the

 5   Declaratory Judgment Act. (ECF No. 1 ¶¶ 36–42.) Concurrent with the filing of its Complaint,

 6   Plaintiff filed a motion requesting that the Court issue a temporary restraining order pending a

 7   hearing on Plaintiff’s request for a preliminary injunction. (ECF No. 4.)

 8          The Complaint alleges that this Court “has jurisdiction to hear this action pursuant to 28

 9   U.S.C. § 1332 because diversity between the parties exists and the amount in controversy is in

10   excess of $75,000.” (ECF No. 1 ¶ 4.) In support of this jurisdictional allegation, the Complaint

11   states that Defendant DiManno is “an individual residing in Sacramento County, California”

12   (ECF No. 1 ¶ 2), and that Defendant Accuire, LLC is “a Florida limited liability company

13   currently registered to do business, and actually doing business, in the Eastern District of

14   California, at its principal place of business of 2365 Iron Point Road, Suite 190, Folsom,

15   California, 95630” (ECF No. 1 ¶ 3).

16          II.     STANDARD OF LAW

17          Federal district courts have subject-matter jurisdiction over civil actions where the amount

18   in controversy exceeds $75,000 and the dispute is between “citizens of different States.” 28

19   U.S.C. § 1332(a). This means that a district court may only exercise diversity jurisdiction over

20   “cases in which the citizenship of each plaintiff is diverse from the citizenship of each
21   defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). For purposes of this required

22   diversity, a natural person’s citizenship is determined by the person’s state of domicile, not the

23   person’s state of residence. Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001).

24   Hence, a “person residing in a given state is not necessarily domiciled there, and thus is not

25   necessarily a citizen of that state.” Id. (citing Weible v. United States, 244 F.2d 158, 163 (9th Cir.

26   1957)). Indeed, a natural person’s domicile is distinct from that person’s residence because a
27   domicile is the person’s “permanent home, where she resides with the intention to remain or to

28   which she intends to return.” Id. (citing Lew v. Moss, 797 F.2d 747, 749 (9th Cir. 1986)).

                                                        2
 1           Subject-matter jurisdiction can never be forfeited or waived, and federal courts “have an

 2   independent obligation to determine whether subject-matter jurisdiction exists, even in the

 3   absence of a challenge from any party.” Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006) (citing

 4   Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999)). That being said, “[d]efective

 5   allegations of jurisdiction may be amended.” 28 U.S.C. § 1653; see also Kanter, 265 F.3d at 858

 6   (“The district court noted, however, and we agree, that [the defendant] could potentially have

 7   cured its defective allegations regarding citizenship by amending its notice of removal.”).

 8           III.     ANALYSIS

 9                    A.    Defective Jurisdictional Allegations

10           Plaintiff’s allegations of geographic diversity in the Complaint are insufficient to

11   demonstrate complete diversity of all the parties as required by 28 U.S.C. § 1332. The Complaint

12   speaks only of Defendant DiManno’s residence, not his citizenship, because it alleges only that

13   “DiManno is and at all times mentioned herein was, an individual residing in Sacramento County,

14   California.” (ECF No. 1 ¶ 2.) While DiManno’s residency is a component of his citizenship for

15   purposes of the diversity jurisdiction statute, allegations that refer solely to his residency are

16   insufficient to establish DiManno’s legal citizenship. See Kanter, 265 F.3d at 857 (“A person

17   residing in a given state is not necessarily domiciled there, and thus is not necessarily a citizen of

18   that state.”).

19           The Court has “an independent obligation to determine whether subject-matter jurisdiction

20   exists, even in the absence of a challenge from any party.” Arbaugh, 546 U.S. at 514. But the
21   Court cannot make the determination that subject-matter jurisdiction exists in this case solely on

22   the basis of a pleading that fails to allege the complete diversity of the parties. See Caterpillar

23   Inc., 519 U.S. at 68 (requiring complete diversity of each plaintiff from each defendant for

24   purposes of diversity jurisdiction). The Court will not read into the Complaint jurisdictional

25   allegations that it does not contain, and in declining to do so, joins a long line of cases within the

26   Ninth Circuit. See, e.g., Mantin v. Broad. Music, Inc., 244 F.2d 204, 206 (9th Cir. 1957)
27   (“Residence and citizenship are not the same thing.”); Jeffcott v. Donovan, 135 F.2d 213, 214 (9th

28   Cir. 1943) (“It might well be that a resident of any one state in point of fact may be a citizen of

                                                         3
 1   that or any other state.”); S. Shore Ranches, LLC v. Lakelands Co., LLC, No. 1:09-cv-105 AWI

 2   DLB, 2009 WL 2019858, at *3 (E.D. Cal. July 8, 2009) (“Since Plaintiffs identified a number of

 3   natural persons and only stated that those persons ‘reside’ in a particular state, Plaintiffs have

 4   again failed to show their own citizenship.”).1

 5                     B.       Leave to Amend Complaint and to Renew Motion for Temporary

 6                              Restraining Order and Preliminary Injunction

 7            Though Plaintiff fails to meet the threshold requirements to allege the Court’s jurisdiction

 8   to hear this case pursuant to 28 U.S.C. § 1332, that failure may be cured. See 28 U.S.C. § 1653;

 9   Mantin, 244 F.2d at 206–07 (granting leave to amend where the plaintiff “desire[d] to move this

10   court for leave to amend in this court the jurisdictional allegations of the complaint”).

11   Accordingly, the Court will afford Plaintiff the opportunity to amend the jurisdictional allegations

12   of the Complaint within fourteen days. If Plaintiff avails itself of this chance, the Court will also

13   permit Plaintiff to renew its motion for a temporary restraining order and preliminary injunction.

14            IV.      CONCLUSION

15            For the reasons set forth above, Plaintiff’s Motion for Temporary Restraining Order and

16   Order to Show Cause Why Preliminary Injunction Should Not Issue (ECF No. 4) is DENIED

17   without prejudice. Plaintiff’s Complaint (ECF No. 1) is DISMISSED sua sponte with leave to

18   amend within fourteen days of the issuance of this Order.

19            IT IS SO ORDERED.

20   Dated: July 23, 2019
21

22
                                              Troy L. Nunley
23                                            United States District Judge
24

25

26
     1
              For the sake of completeness, the Court does note that the Complaint requests a declaratory judgment
27   pursuant to 28 U.S.C. § 2201. (See ECF No. 1 ¶ 40.) Like its allegations of citizenship, Plaintiff’s claim to a
     declaratory judgment is insufficient by itself to create federal subject-matter jurisdiction in this Court. Countrywide
28   Home Loans, Inc. v. Mortg. Guar. Ins. Corp., 642 F.3d 849, 852–53 (9th Cir. 2011).


                                                                 4
